                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI

MICHELLE BRANCATO                                      )
                                                       )
                 Plaintiff,                            )
                                                       )      Case No. ______________________
v.                                                     )
                                                       )      With Jury Demand
LIBERTY FRUIT COMPANY, INC.                            )
                                                       )
                 Defendant.                            )


                              PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff, by and through her undersigned counsel of record, submits to the Court her

original complaint, and alleges the following:

                                  JURISDICTION AND VENUE

       1.        This is a case arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e, the American with Disability Act Amendments Act of 2008 (ADAAA), 42 U.S.C.

§12101, et seq., 42 U.S.C. § 1981 and MHRA and diversity jurisdiction. As such, Plaintiff has

presented a federal question and the court has jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331.

       2.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the

events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

       3.        Plaintiff Michelle Brancato (Plaintiff) is an individual who resides in Kansas City,

Platte County, Missouri 64156.

       4.        Defendant Liberty Fruit Company, Inc. (Defendant) is a corporation organized and

existing under the laws of the State of Missouri, with its principal place of business located at 1247


            Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 1 of 13
Argentine Blvd., Kansas City, KS 66105 and is an employer within the meaning of all stated

statutes. The Defendant does business in Missouri.

       5.       Defendant acts through its employees and agents, all of whom were acting in the

scope of their employment and/or agency during the events described herein.

                                 FACTS COMMON TO ALL COUNTS

       6.       Plaintiff brings this civil action for injunctive and monetary relief to redress injuries

resulting from the discriminatory hiring practice of the Defendant visited upon Plaintiff.

       7.       Plaintiff is a thirty-eight year old white female.

       8.       Plaintiff began working for Liberty Fruit Company on September 11, 2017. She

became head of marketing in January of 2018.

       9.       Within six months of her employment, one of the owners of Liberty Fruit Company,

Allen Caviar, began sexually harassing her. Mr. Caviar was Plaintiff’s direct supervisor. The

harassment consisted of but not limited to, sexual propositions, requesting she go alone with him

on trips to Branson, Missouri and requesting she go on shopping sprees with him. Plaintiff rejected

Mr. Caviar’s sexual advances.

       10.      On September 14, 2019, Plaintiff reported the sexual harassment by Mr. Caviar to

Stacy McCullough, the Human Resources Director. Ms. McCullough requested that Plaintiff give

no written documentation of her involvement in Plaintiff’s complaint because she feared losing

her job.

       11.      On October 21, 2019, McCullough stated she had completed the investigation of

Plaintiff’s complaint and Plaintiff was no longer to directly report to Mr. Caviar, although he

remained an owner of the company with no discipline. John McClelland, the CEO, assigned

Plaintiff’s direct supervisor to be Mike Logan, even though Mr. Logan was not involved with

                                                   2

            Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 2 of 13
marketing and was unable to assist with marketing projects.

        12.     From November 2019 to March 2020 Mr. Caviar berated Plaintiff by cussing,

dismissing her and being uncommunicative in an attempt to hinder her in her job. On November

4, 2019, Plaintiff reported to Ms. McCullough regarding the retaliation and no action was ever

taken as a result of Plaintiff’s report.

        13.     From March 2020 and through most of the time until Plaintiff’s departure in

November 2020, she worked from home in Missouri because of the pandemic and the fact that she

two small school age children who were prevented from attending school because of the pandemic.

Plaintiff complained to her supervisor Mr. Logan that Mr. Caviar refused to help her regarding

pricing and no one else at the company would help her, either.         Mr. Caviar refused at times,

making it difficult. Plaintiff reported to Mr. McClelland since Mr. Logan was unavailable for

support. While Plaintiff continued to work from home in Missouri, Mr. Logan and Mr. Caviar

prevented implementing her plans for marketing during the pandemic. Plaintiff’s supervisor had

other employees perform duties that had been assigned to Plaintiff.

        14.     In April 2020, the employees received sexual harassment training. Plaintiff did not

receive the training and she was unsure who had received it. When Plaintiff requested another link

from Ms. McCullough because Plaintiff’s link did not work she received no response. In May

2020, Plaintiff’s supervisor Mr. Logan refused to respond to Plaintiff’s emails about work issues

and refused to communicate with Plaintiff. Mr. McClelland took no action to help Plaintiff.

        15.     In June 2020, Plaintiff was able to return to working in the office in Kansas.

Plaintiff was only in the office for three weeks before due to the stress of working in the office she

got shingles so she went back to work from home. During the weeks of July 13 and 20, Plaintiff

received either no paycheck or partial paychecks. Mr. Logan indicated to Plaintiff that he was



                                                  3

          Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 3 of 13
unaware of why she did not receive pay. Plaintiff started experiencing physical problems because

of the stress of the work environment.

       16.      On July 17, 2020, Plaintiff’s physician told her that she needed to take at least a

week off from work. Plaintiff suffered from shingles for months and it manifested itself throughout

her body and was stress-related. Plaintiff needed a reasonable accommodation of continuing

working from home. Mr. Logan would not communicate with Plaintiff or answer her emails about

taking paid time off.

       17.      Plaintiff began working from home again in Missouri because of shingles. Plaintiff’s

doctor insisted she work from home and she needed this as a reasonable accommodation. On

August 11, 2020, Ms. McCullough sent Plaintiff an email regarding her stopping working from

home due to nobody else was working from home. On August 17, 2020, Mr. Caviar sent an email

to one of Plaintiff’s Missouri customers and criticized Plaintiff to the customer.        Mr. Logan

continued to refuse to respond to Plaintiff’s work requests.

       18.      On September 16, 2020, Plaintiff was written up over an incident where she and a

male employee went to the wrong location for a video shoot. The male employee received no

write up.

       19.      On many days another employee, Martin Huber, the Food Service Manager, rubbed

Plaintiff’s back along her bra strap and pretended that he was going to grab Plaintiff’s butt. He

put his hands in Plaintiff’s hair and he took dramatic sniffs of air upon entering her office to smell

her. He made sexually sarcastic inuendoes and requested one-on-one lunches where he always

insisted on sharing food. Plaintiff complained to Human Resources on October 19, 2020. Mr.

Huber had made many lewd and sexual comments to Plaintiff in the past. On October 13, Mr.

Huber told Plaintiff he was tempted to feel her butt. Plaintiff complained to management. Nothing



                                                  4

            Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 4 of 13
happened to Mr. Huber as a result of Plaintiff’s complaints against him.

       20.     On October 19, 2020, Plaintiff submitted examples of the continued retaliation

which included Mr. Caviar’s conduct hindering her from completing her job. Plaintiff had no

support from Mr. Logan, her manager or Mr. McClelland the CEO. Plaintiff frequently would be

put down in front of customers or she would be working on a project only to learn that Mr. Caviar

had taken over the project for himself.

       21.     Plaintiff was given an ultimatum to reduce her hours and move her desk away from

Mr. Huber’s office, or have a possible discussion about leave with a few weeks’ severance.

Plaintiff chose to leave without taking severance because they were forcing her out.

                        COUNT I – SEXUAL HARASSMENT
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       22.     Plaintiff hereby incorporates the allegations contained in paragraphs 1-21 into

Count I of her Complaint.

       23.     During Plaintiff’s employment with Defendant, Plaintiff was subjected to a hostile

and offensive work environment based on her sex, female, by her direct supervisor, Mr. Caviar

and the Food Service Manager, Mr. Huber which constituted a continuing pattern of unwelcome

harassment, which she found and which a reasonable person would find to be offensive and which

altered terms, privileges, and/or conditions of her employment.

       24.     All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth herein.

       25.     Because of the egregious harassment Plaintiff has faced and as a direct and

proximate cause of the unlawful conduct of Defendants and its agents, Plaintiff has suffered severe

bouts of depression, emotional distress, embarrassment, degradation, humiliation, anxiety, trauma,




                                                5

         Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 5 of 13
loss of enjoyment, loss of sleep, pain and suffering, past and future wages and benefits, career

damage and detrimental career potential, and other non-pecuniary losses.

       26.      The conduct of Defendant and its agents was intentional, malicious, and/or

outrageous and evidenced an evil motive or conscious disregard for the rights of Plaintiff and

others similarly situated, entitling Plaintiff to an award of punitive damages.

       27.     Plaintiff is entitled to recover all of her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                     COUNT II – SEXUAL HARASSMENT - TITLE VII

       28.     Plaintiff hereby incorporates the allegations contained in paragraphs 1-27 into

Count II of her Complaint.

       29.     During Plaintiff’s employment with Defendant, Plaintiff was subjected to a hostile

and offensive work environment based on her sex, female, by her direct supervisor, Mr. Caviar

and the Food Service Manager, Mr. Huber which constituted a continuing pattern of unwelcome

harassment, which she found and which a reasonable person would find to be offensive and which

altered terms, privileges, and/or conditions of her employment.

       30.     All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth herein.

       31.     Because of the egregious harassment Plaintiff has faced and as a direct and

proximate cause of the unlawful conduct of Defendants and its agents, Plaintiff has suffered severe



                                                  6

          Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 6 of 13
bouts of depression, emotional distress, embarrassment, degradation, humiliation, anxiety, trauma,

loss of enjoyment, loss of sleep, pain and suffering, past and future wages and benefits, career

damage and detrimental career potential, and other non-pecuniary losses.

       32.        The conduct of Defendant and its agents was intentional, malicious, and/or

outrageous and evidenced an evil motive or conscious disregard for the rights of Plaintiff and

others similarly situated, entitling Plaintiff to an award of punitive damages.

       33.     Plaintiff is entitled to recover all of her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                           COUNT III - RETALIATION
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       34.     Plaintiff hereby incorporates the allegations contained in paragraphs 1-33 into

Count III of her Complaint.

       35.     Plaintiff engaged in protected activity by, including without limitation, asserting

rights related to her disability and disability discrimination claim, including requests for reasonable

accommodation.

       36.     As a result of engaging in this protected activity, Plaintiff has been retaliated against

and subjected to discrimination and adverse employment actions, including the actions alleged in

Count I, supra.

       37.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

                                                  7

          Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 7 of 13
and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety,

loss of enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to

other appropriate equitable relief.

       38.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       39.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                          COUNT IV – RETALIATION - TITLE VII

       40.     Plaintiff hereby incorporates the allegations contained in paragraphs 1-39 into

Count IV of her Complaint.

       41.     Plaintiff engaged in protected activity by, including without limitation, asserting

rights related to her disability and disability discrimination claim, including requests for reasonable

accommodation.

       42.     As a result of engaging in this protected activity, Plaintiff has been retaliated against

and subjected to discrimination and adverse employment actions, including the actions alleged in

Count I, supra.

       43.     As a direct and proximate result of the unlawful conduct of Defendant as set forth


                                                  8

          Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 8 of 13
herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety,

loss of enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to

other appropriate equitable relief.

       44.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       45.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                               COUNT V – RETALIATION - ADA

       46.     Plaintiff hereby incorporates the allegations contained in paragraphs 1-45 into

Count V of her Complaint.

       47.     Plaintiff engaged in protected activity by, including without limitation, asserting

rights related to her disability and disability discrimination claim, including requests for reasonable

accommodation.

       48.     As a result of engaging in this protected activity, Plaintiff has been retaliated against

and subjected to discrimination and adverse employment actions, including the actions alleged in

Count I, supra.


                                                  9

          Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 9 of 13
       49.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety,

loss of enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to

other appropriate equitable relief.

       50.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       51.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                                      COUNT VI -
                     DISABILITY DISCRIMINATION IN VIOLATION OF
                            THE MISSOURI HUMAN RIGHTS ACT

       52.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 51 into

Count VI of her Complaint.

       53.     Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commissions (EEOC) and Missouri Commission on Human Rights (MCHR) alleging

that the Defendant engaged in discriminatory and/or retaliatory actions that are being raised in this

lawsuit or, alternatively, all conduct alleged herein would have arisen from the investigation of



                                                  10

         Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 10 of 13
such Charge.

       54.     Plaintiff has fulfilled all conditions precedent to the bringing of this claim and is

waiting for the right-to-sue letter and will have duly exhausted all administrative procedures prior

to instituting this lawsuit in accordance with the law.

       55.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

       56.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       57.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.

                                          COUNT VII -
                                DISABILITY DISCRIMINATION - ADA

       58.     Plaintiff incorporates by reference the allegations of paragraphs 1 through into

Count VII of her Complaint.

       59.     Plaintiff filed a timely Charge of Discrimination with the Equal Employment

                                                  11

         Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 11 of 13
Opportunity Commissions (EEOC) and Missouri Commission on Human Rights (MCHR) alleging

that the Defendant engaged in discriminatory and/or retaliatory actions that are being raised in this

lawsuit or, alternatively, all conduct alleged herein would have arisen from the investigation of

such Charge.

       60.     Plaintiff has fulfilled all conditions precedent to the bringing of this claim and is

waiting for the right-to-sue letter and will have duly exhausted all administrative procedures prior

to instituting this lawsuit in accordance with the law.

       61.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

       62.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       63.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant, for actual, compensatory

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred herein,

appropriate equitable relief, for interest at the highest lawful rate, and for such other relief as the

Court deems just and proper.




                                                  12

         Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 12 of 13
                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all of the allegations contained in this

Complaint that are triable before a jury.



                                              Respectfully Submitted,

                                              BRATCHER GOCKEL LAW, L.C.

                                              By     /s/ Lynne Jaben Bratcher_________________
                                                     Lynne Jaben Bratcher, Mo. Bar No.: 31203
                                                     Marie Lynn Gockel, Mo. Bar No.: 31208
                                                     Erin N. Vernon, Mo. Bar No.: 64590
                                                     4014 B South Lynn Court
                                                     Independence, MO 64055
                                                     Ph: (816) 221-1614
                                                     Fax: (816) 421-5910
                                                     E-Mail: lynne@bgklawyers.com
                                                             marie@bgklawyers.com
                                                             erin@bgklawyers.com

                                              ATTORNEYS FOR PLAINTIFF




                                                13

         Case 5:21-cv-06083-DGK Document 1 Filed 07/20/21 Page 13 of 13
